AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                          FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                     Eastern District of Washington                       EASTERN DISTRICT OF WASHINGTON


                      TIMOTHY DAHMEN,                                                                         Apr 15, 2019
                         a married man,
                                                                     )                                         SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:15-cv-00076-SAB
                                                                     )
          LIBERTY MUTUAL GROUP INC., et al                           )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff is awarded attorney's fees and costs in the amount of $76,615.00. Judgment is entered in favor of the Plaintiff
u
                 against Defendants in the amount of $76,615.00.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge            Stanley A. Bastian                                               on a motion for attorney fees and
        costs.


Date:     April 15, 2019                                                   CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Angela Noel
                                                                                          %\Deputy Clerk

                                                                            Angela Noel
